DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on November 29, 2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON ("NR-RACH preamble format details for capacity enhancement and beam management’ GPP ORAFT; A1-1714041) (hereinafter “Ericsson A”) in view of HUAWEI: ("RACH Procedures and Resource Configuration’,3GPP DRAFT: R1-1706976) (hereinafter “Ericsson B”).

Regarding claim 1, Ericsson A discloses a random access method, comprising: determining, by a network device (see page 3 [gNB]), configuration information (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access), wherein the configuration information indicates at least: a quantity of random access preambles transmitted on one random access resource, a quantity of contention-based random access preambles transmitted on the one random access resource, a quantity of contention-free random access preambles transmitted on the one random access resource, the quantity of random access preambles associated with one downlink signal, the quantity of contention-free random access preambles associated with the one downlink signal, the quantity of contention-based random access preambles associated with the one downlink signal, or a quantity of transmitted downlink signals associated with the one random access resource (see page 3 [lines 15] disclose PRACH preambles and contention free random access); and sending, by the network device, the configuration information to a terminal (see page 3 [lines 17-27]).  
Ericsson A fails to explicitly disclose determining, by a network device, configuration information, wherein the configuration information includes an index of a Huawei discloses determining, by a network device, configuration information, wherein the configuration information includes an index of a quantity of transmitted downlink signals associated with one random access resource, different indexes indicate different quantities of transmitted downlink signals associated with the one random access resource (see at least page 2 [last 6 lines] and page 3 table 1 discloses association between SS blocks and RACH occasions).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 2, Ericsson A discloses the quantity of transmitted downlink signals associated with the one random access resource is determined based on at least one of a transmitted downlink signal or a group of transmitted downlink signals (see page 3 [lines 3-5]).  
Regarding claim 3, Ericsson A fails to explicitly disclose the configuration information comprises an index of the quantity of transmitted downlink signals associated with the one random access resource in response to the configuration information that indicates the quantity of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei discloses the configuration information comprises an index of the quantity of transmitted  (see at least page 3 [last 3 lines]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 4, Ericsson A fails to explicitly disclose determining, by the network device, a quantity of bits occupied by the index of the quantity of transmitted downlink signals associated with the one random access resource based on a quantity of transmitted downlink signals.  However, in the same field of endeavor, Huawei discloses determining, by the network device, a quantity of bits occupied by the index of the quantity of transmitted downlink signals associated with the one random access resource based on a quantity of transmitted downlink signals (see at least page 2 [last 6 lines] and page 3 table 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 5, Ericsson A fails to explicitly disclose determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of contention-based random access preambles transmitted on Huawei discloses determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of contention-based random access preambles transmitted on the one random access resource based on the quantity of random access preambles transmitted on the one random access resource (see at least page 2 [last 6 lines] and page 3 table 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 6, Ericsson A fails to explicitly disclose determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of random access preambles associated with the one downlink signal based on the quantity of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei discloses determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of random access preambles associated with the one downlink signal based on the quantity of transmitted downlink signals associated with the one random access resource (see at least page 2 [last 6 lines] and page 3 table 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of 
Regarding claim 7, Ericsson A fails to explicitly disclose indices of the random access preambles associated with the one downlink signal are inconsecutive random access preamble indices or consecutive random access preamble indices.  However, in the same field of endeavor, Huawei discloses indices of the random access preambles associated with the one downlink signal are inconsecutive random access preamble indices or consecutive random access preamble indices (see at least page 2 [fig. 1(a)]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 8, Ericsson A discloses the configuration information indicates: the quantity of random access preambles transmitted on the one random access resource, the quantity of contention-free random access preambles associated with the one downlink signal, and the quantity of transmitted downlink signals associated with the one random access resource; or  the quantity of contention-free random access preambles associated with the one downlink signal, and the quantity of transmitted downlink signals associated with the one random access resource (see page 3 [lines 3-15]).  
Regarding claim 13, Ericsson A discloses a network device (see page 3 [gNB]), comprising: a processor, configured to determine configuration information (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access), wherein the configuration information indicates at least: a quantity of random access preambles transmitted on one random access resource, a quantity of contention-based random access preambles transmitted on the one random access resource, a quantity of contention-free random access preambles transmitted on the one random access resource, the quantity of random access preambles associated with one downlink signal, the quantity of contention-free random access preambles associated with the one downlink signal, the quantity of contention-based random access preambles associated with the one downlink signal, or a quantity of transmitted downlink signals associated with the one random access resource (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access); and a transmitter, configured to send the configuration information to a terminal (see page 3 [lines 17-27]).  
Ericsson A fails to explicitly disclose determining configuration information, wherein the configuration information includes an index of a quantity of transmitted downlink signals associated with one random access resource, different indexes indicate different quantities of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei discloses determining configuration information, wherein the configuration information includes an index of a quantity of transmitted downlink signals associated with one random access resource, different indexes indicate different quantities of transmitted downlink signals associated with the one random access resource (see at least page 2 [last 6 lines] and page 3 table 1 discloses association between SS blocks and RACH occasions).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 14-16, see above rejection of claim 2-3 and 6.


Claims 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON ("NR-RACH preamble format details for capacity enhancement and beam management’ GPP ORAFT; A1-1714041) (hereinafter “Ericsson A”) in view of ERICSSON ("4-step random access procedure", 3GPP DRAFT; R1-1714043) (hereinafter “Ericsson B”) and further in view of HUAWEI: ("RACH Procedures and Resource Configuration’,3GPP DRAFT: R1-1706976) (hereinafter “Ericsson B”)

Regarding claim 9, Ericsson A discloses a random access method, comprising: receiving, by a terminal, configuration information from a network device (see page 3 [gNB]), wherein the configuration information (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access) indicates at least: a quantity of random access preambles transmitted on one random access resource, a quantity of contention-based random access preambles transmitted on the one random access resource, a quantity of contention-free random access preambles transmitted on (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access); determining, by the terminal, a random access resource associated with a transmitted downlink signal based on the configuration information (see page 7 [section 2.2]).  
Ericsson A fails to explicitly disclose sending, by the terminal, a random access preamble to the network device based on the random access resource associated with the transmitted downlink signal.  However, in the same field of endeavor, Ericsson B discloses sending, by the terminal, a random access preamble to the network device based on the random access resource associated with the transmitted downlink signal (see at least page 11 [lines 1-2] disclose UE transmits a NR-RACH preamble).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ericsson B into the system of Ericsson A for purpose of configuration of NR-RACH preamble.
Ericsson A and Ericsson B fails to explicitly disclose receive configuration information, wherein the configuration information includes an index of a quantity of transmitted downlink signals associated with one random access resource, different indexes indicate different quantities of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei  (see at least page 2 [last 6 lines] and page 3 table 1 discloses association between SS blocks and RACH occasions).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 10, Ericsson A and Ericsson B fails to explicitly disclose determining, by the network device, a quantity of bits occupied by the index of the quantity of transmitted downlink signals associated with the one random access resource based on a quantity of transmitted downlink signals.  However, in the same field of endeavor, Huawei discloses determining, by the network device, a quantity of bits occupied by the index of the quantity of transmitted downlink signals associated with the one random access resource based on a quantity of transmitted downlink signals (see at least page 2 [last 6 lines] and page 3 table 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 11, Ericsson A and Ericsson B fails to explicitly disclose determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of contention-based random access preambles transmitted on the one random access resource based on the quantity of random access preambles transmitted on the one random access resource.  However, in the same field of endeavor, Huawei discloses determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of contention-based random access preambles transmitted on the one random access resource based on the quantity of random access preambles transmitted on the one random access resource (see at least page 2 [last 6 lines] and page 3 table 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 17, Ericsson A discloses a terminal, comprising: a receiver, configured to receive configuration information from a network device (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access), wherein the configuration information indicates at least: a quantity of random access preambles transmitted on one random access resource, a quantity of contention-based random access preambles transmitted on the one random access resource, a quantity of contention-free random access preambles transmitted on the one random access resource, the quantity of random access preambles associated with one downlink (see page 3 [lines 3-15] disclose PRACH preambles and contention free random access); a processor, configured to determine a random access resource associated with a transmitted downlink signal based on the configuration information (see page 7 [section 2.2]).  
Ericsson A fails to explicitly disclose sending, by the terminal, a random access preamble to the network device based on the random access resource associated with the transmitted downlink signal.  However, in the same field of endeavor, Ericsson B discloses a transmitter, configured to send a random access preamble to the network device based on the random access resource associated with the transmitted downlink signal (see at least page 11 [lines 1-2] disclose UE transmits a NR-RACH preamble).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ericsson B into the system of Ericsson A for purpose of configuration of NR-RACH preamble.
Ericsson A and Ericsson B fails to explicitly disclose receive configuration information, wherein the configuration information includes an index of a quantity of transmitted downlink signals associated with one random access resource, different indexes indicate different quantities of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei discloses receive configuration information, wherein the configuration information  (see at least page 2 [last 6 lines] and page 3 table 1 discloses association between SS blocks and RACH occasions).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 18, Ericsson A and Ericsson B fails to explicitly disclose the configuration information comprises an index of the quantity of transmitted downlink signals associated with the one random access resource in response to the configuration information that indicates the quantity of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei discloses the configuration information comprises an index of the quantity of transmitted downlink signals associated with the one random access resource in response to the configuration information that indicates the quantity of transmitted downlink signals associated with the one random access resource (see at least page 3 [last 3 lines]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 12 and 19, Ericsson A and Ericsson B fails to explicitly disclose determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of random access preambles associated with the one downlink signal based on the quantity of transmitted downlink signals associated with the one random access resource.  However, in the same field of endeavor, Huawei discloses determining, by the network device, a quantity of bits in the configuration information that are occupied by an index of the quantity of random access preambles associated with the one downlink signal based on the quantity of transmitted downlink signals associated with the one random access resource (see at least page 2 [last 6 lines] and page 3 table 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Ericsson A for purpose of RACH procedures and resource configuration taking single/multi-beam properties into account.
Regarding claim 20, Ericsson A discloses the configuration information indicates: the quantity of random access preambles transmitted on the one random access resource, the quantity of contention-free random access preambles associated with the one downlink signal, and the quantity of transmitted downlink signals associated with the one random access resource; or  the quantity of contention-free random access preambles associated with the one downlink signal, and the quantity of transmitted downlink signals associated with the one random access resource (see page 3 [lines 3-15]).  
Response to Arguments
Applicant's arguments, filed on November 29, 2021, with respect to claims 1, 9, 13 and 17 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1-20 for the relevant citations found in Ericsson A, Ericsson B and Huawei disclosing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642